Citation Nr: 1101334	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In June 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between the 
Veteran's chronic low back disorder and his active military 
service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

The Veteran contends that service connection is warranted for his 
chronic low back disability.  
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Review of the Veteran's service treatment records note some 
complaints and treatment for a low back disability.  In June 
1951, the Veteran was treated for lumbar myositis.  Thereafter, 
clinical evaluation of the Veteran's spine was normal as 
reflected on the January 1955 report of medical examination at 
separation.  However, the physician reported under the 
"[n]otes" section that the Veteran was hospitalized for one day 
in June 1954 for back pain.  

After discharge from service, post service treatment records 
reveal continuing complaints and treatment for a low back 
disability.  Beginning in May 1991, the Veteran visited Forrest 
General Hospital for complaints of back and left leg pain.  A 
myelogram and computerized tomography (CAT) scan showed 
significant disc disease at several levels, particularly at the 
L5-S1 level on the left.  The private physician indicated that it 
appeared to be an old ossified disc rupture that extended into 
the intervertebral foramina.  After physical examination of the 
Veteran, the private physician diagnosed him with degenerative 
lumbar disc disease producing nerve root compression on the left 
of the L5 and S1 nerve roots.  He was admitted to the hospital 
and surgery was performed thereafter.  Specifically, a lumbar 
hemilaminectomy was performed, during which time, an entire L5 
lamina on the left was removed, a foraminotomy was performed, and 
a very large L5-S1 hard disk was resected.  After the procedure, 
the Veteran was diagnosed with nerve root compression L5-S1 by an 
old disk rupture and hypertrophic facet joint.  

The Veteran returned to Forrest General Hospital in September 
1998 with a history of back pain radiating down to his right leg.  
X-rays revealed degenerative changes in the lower lumbar spine 
and magnetic resonance image (MRI) testing showed an extradural 
defect on the right at L4-5 extending for a short distance below 
the disc space, a left paracentral protrusion of disc at L5-S1 
with bony spurring, a relatively mild impingement upon the cal 
sac, and central bulging of the disc at L3-4 which along with 
hypertrophy of the facet joint, which overall resulted in 
moderate spinal stenotic changes.  As such, the Veteran underwent 
a lumbar hemilaminotomy, L4-5, right and removal of extruded disc 
fragment in October 1998.  See the October 1998 private treatment 
record.  Postoperatively, he was diagnosed with lumbar herniated 
nucleus pulposus, L4-5, right, with a large extruded fragment in 
the axilla of the L5 root.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  

In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted this his symptoms 
relating to his chronic low back disorder have been continuous 
since service.  Specifically, in an April 2006 personal 
statement, the Veteran stated that he injured his back while 
stationed in Germany.  He further added in a September 2006 
statement that he injured his back during physical training (PT) 
exercises and was hospitalized due to the injury.  In a December 
2005 statement, it was reported that the Veteran retired from his 
employment in July 1994, and prior to his retirement, he was on 
long term disability since 1991 for a "back injury."  

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of his chronic 
low back disorder after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

First, although not determinative, the multi-year gap between 
discharge from active duty service (1955) and initial reported 
symptoms of a lumbar spine disability in 1991 (approximately 36 
years) is significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  

Second, the Board notes that the Veteran's reported history 
regarding what occurred in service, and regarding continued back 
symptoms since service is inconsistent with the other evidence of 
record, and is self-contradictory.  While he now maintains that 
his lumbar spine disability began in service, the separation 
examination was pertinently negative.  

Further, even his recent account of what happened in service has 
been somewhat inconsistent.  In an April 2006 statement, the 
Veteran indicated that he injured his back while stationed in 
Germany.  He provided more details in a September 2006 statement 
by explaining that he injured his back during PT exercises.  
However, according to a June 2006 private medical statement, the 
Veteran gave a history of enduring a sharp pain in his low back 
while playing baseball in service.  He stated that the pain was 
acute and severe with pain radiating to his leg.  Similarly, at 
the August 2009 VA examination, the Veteran reported originally 
injuring his back during a softball game.  The Veteran explained 
that he attempted to slide into third base and injured his back.  
He was hospitalized overnight and returned to regular duty status 
thereafter.  While he has essentially asserted continuity of 
symptoms since service, at the June 2006 private medical 
examination, he indicated that he had the onset of back pain in 
service and then reported that it reoccurred approximately 7 to 8 
months after service, indicating at that time that there was a 
break in the continuity of symptoms.  These variations have not 
been explained, and they reduce the credibility the Board can 
attach to the Veteran's historical account.  

As such, the Board finds that the Veteran's current recollections 
and statements made in connection with his claim for benefits to 
be of lesser probative value than the normal discharge 
examination and absence of treatment records for a considerable 
time after service.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not been 
established either through the medical evidence or through the 
Veteran's statements.  

The Veteran has submitted lay statements in support of his claim.  
The statements of his daughters and a friend include their 
recollections that the Veteran had back pain after service.  
While they are each credible and competent to state their 
recollections, neither statement contains any discussion of the 
time frame of the symptoms.  Neither statement gives sufficient 
detail to show continuity of symptoms after service and therefore 
neither statement is probative to establish continuity.  

The statement of the Veteran's brother indicates that he is 
knowledgeable of the Veteran's condition, is close to the Veteran 
and states that the Veteran suffered extensively with back pain 
since his release from service.  As with the other lay 
statements, this statement does not provide any discussion of the 
time frame being referenced.  In addition, this statement is in 
conflict with the Veteran's own report of a break in continuity 
of symptoms at the time of the June 2006 private examination 
report.  As such, this statement is inconsistent with the 
Veteran's own statements, is not found to be credible with regard 
to the assertion of continuity of symptoms after discharge from 
service and has no probative value in establishing continuity of 
symptoms.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence is against attribution of the 
Veteran's lumbar spine disability to active duty, despite his 
contentions to the contrary.

In August 2009, the Veteran was afforded a VA examination.  He 
informed the VA examiner that he originally injured his back in 
service during a softball game.  He explained that when 
attempting to slide into third base, he incurred the back injury.  
The Veteran stated that he was hospitalized overnight for low 
back pain and returned to regular duty status the next day.  He 
admitted to having problems with his back after the incident, but 
never sought medical attention.  After discharge from service, 
the Veteran indicated that his back problems continued, and he 
sought treatment with a local family doctor and also attended an 
orthopedic clinic.  He eventually was seen by a private 
neurosurgeon in 1991 and underwent surgery that same year, with a 
second surgical procedure performed several years later.  
Currently, he reports chronic low back pain, which varies in 
severity, and radiates into the lower buttocks region.  

After physical examination of the Veteran and review of the 
current x-ray findings, the VA examiner diagnosed the Veteran 
with postoperative L4-5 disk surgery with resection of L5-S1 
posterior osteophyte and hard disk on the left and status post 
right L4-5 disk surgery with removal of extruded disk fragment.  
The VA examiner noted the in-service documentation of back pain 
in 1954, as well as no findings of a spine abnormality on the 
separation examination report.  He also noted the absence of 
documentation of back problems until 1991, approximately 36 years 
after discharge from service.  As such, the VA examiner opined 
that it is "less likely as not" that the Veteran's ossified 
disk fragment at L5-S1, which was removed at the time of the 
first surgery in 1991, is the direct and proximate result of any 
incident or occurrence in the military.  

In support of his claim, the Veteran submitted a private medical 
statement dated June 2006 from G.T.V., M.D.  Dr. G.V. indicated 
that the Veterans reported history of injuring his back while 
playing baseball during his military service in June 1954 and 
that the pain was so severe it required hospitalization and then 
release to light duty.  The Veteran reported that after discharge 
in 1955, his back symptoms reoccurred "several months later (7 
to 8)" when he bent over to pick up a wrench.  The Veteran 
reported that he had intermittent episodes of back and leg pain 
over the years and never been totally free from back pain.  The 
Veteran's reported surgeries were noted, and Dr. G.V. gave a 
diagnostic impression of a history of an acute low back injury in 
1954, requiring hospitalization with restrictions and modified 
light duty subsequent to that; a lumbar laminectomy in 1991 for 
an old hard ossified very large lumbar disc; his repeat lumbar 
laminectomy in 1998 at L4-5 with removal of extruded disc 
fragment; and chronic low back pain with a normal neurologic exam 
at this time.  He explained that the hard ossified disc at the 
1991 surgery indicates that his back disability was not of recent 
onset or a new acute event, and the post operative diagnosis, 
which included markedly hypertrophic facet joints compressing the 
nerve root, reflects further spondylitic degenerative conditions 
in the spine following early obvious herniated nucleus pulposus 
for an L5-S1 disc.  He concluded that in the absence of any other 
self-reported back injuries or events, it is evident from review 
of the records that the 1990-1991 episodes of back pain "had 
occurred at a much earlier time."  

There are varying opinions as to the causal connection between 
the Veteran's lumbar spine disability and his military service.  
The Board does consider both the June 2006 private medical 
opinion and the August 2009 VA examination report to be competent 
medical evidence; however, the VA examiner's opinion is highly 
probative.  The August 2009 VA examiner concluded that the lumbar 
spine disability was not related to service because the Veteran's 
separation examination was negative for a spine abnormality and 
the medical evidence or record is void of continuing lumbar spine 
problems after service until 1991, many years after the Veteran's 
discharge from service.  While the VA examiner did not 
specifically acknowledge the 1951 in-service treatment for lumbar 
myositis, he recognized the 1954 in-service notation of back pain 
and did not dispute the fact that the Veteran was treated for 
back pain in service.  There is no competent evidence to refute 
this VA examiner's conclusion, as the June 2006 VA physician's 
opinion suggests that the Veteran's back problems occurring in 
1990 and 1991 are due to an earlier event, but does not state 
specifically what event or provide a full discussion of the 
medical reports relied upon to support his opinion.  The Court 
has found that the weight of a medical opinion is diminished 
where the opinion is based on an inaccurate factual premise or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, 
the Board has given little to no probative value to the June 2006 
VA physician opinion.  Thus, the Board considers the August 2009 
VA examiner's opinion adequate, and service connection for a 
lumbar spine disability must be denied.  

As noted above, the Board has addressed the lay statements 
submitted by the Veteran, as those statements relate to the 
claimed continuity of symptoms.  See the January 2006 and April 
2006 submitted lay statements.  To the extent that those 
statements attempt to establish a nexus between the current back 
condition and service, the statement have no probative value.  
The resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, a 
lumbar spine disability requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  Neither the Veteran nor 
his brother, daughter, or church friend have any specialized 
training in this regard.  Thus, the Board rejects their 
assertions claiming a nexus to service.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbar spine disorder, 
and the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider:  
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records.  Further, the 
Veteran submitted private treatment records dated May 1991 to 
June 2006.  

Next, a specific VA medical examination and opinion pertinent to 
the issue on appeal was obtained in August 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for a chronic low back disorder 
is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


